DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/23/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-4, 7, 10, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasa et al. (US-PGPUB 2017/0223263). 
 	Regarding claim 1, Kasa discloses a mobile terminal (Information processing system 1; see figs. 1-3 and paragraphs 0058-0061), comprising: 
 	a camera (Imaging device 30 including imaging unit 35; see figs. 1, 3 and paragraphs 0058, 0067, 0081); 
 	a display (Display unit 151; see fig. 3 and paragraph 0070); and 
 	a controller (Control unit 11; see fig. 3 and paragraph 0067, 0071, 0073-0074) configured to: 
 	display, on the display, a preview image obtained by the camera (The display control unit 113 acquires an image captured by the imaging device 30 and causes the display unit 151 to display the acquired image. When the user touches display object v11, terminal 10 causes device 30 to operate the AF function; see paragraphs 0073-0074, 0122 and fig. 8); 
 	receive a touch drag input to an end position of the touch drag input via the display (When the user moves the display object v11 of which the selected state is maintained so that the display object v11 is slid toward the position v121 (v122/v123), the terminal 10 instructs the device 30 to start an operation based on a pre-decided operation mode; see figs. 8, 13 and paragraphs 0123, 0159-161); and 

an operation mode in which a plurality of still images are captured as a series of images (i.e. a continuous shoot mode); see figs. 8, 12-13 and paragraphs 0123-0124. Different number of images are captured in accordance to different detected distances, the first distance given by reaching position v122 and the second distance given by reaching position v123. That is, according to a position which is a movement destination of the display object v11 based on a user operation via the operation object u11, the terminal 10 controls an operation of the device 30 based on an operation mode associated with this position. When the display object v11 is moved to the position v122, the terminal 10 starts controlling device 30 in a low-speed continuous shoot mode. When the display object v11 is moved to the position v123, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167). 

 	Regarding claim 2, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the reference position corresponds to a start position of the touch drag input or a predetermined position on the display (The position v120 is referred to as an “initial position v120”; see figs. 8, 13 and paragraphs 0121-0123, 0159). 

claim 3, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to capture the one or more images, via the camera, based on a burst capture setting corresponding to the distance from the reference position to the end position (Different number of images are captured in accordance to different detected distances. The first distance provided by measuring from initial position v120 to position v122. The second distance provided by measuring from initial position v120 to position v123. That is, according to a position which is a movement destination of the display object v11 based on a user operation via the operation object u11, the terminal 10 controls an operation of the device 30 based on an operation mode associated with this position. When the display object v11 is moved to the position v122, the terminal 10 starts controlling device 30 in a low-speed continuous shoot mode. When the display object v11 is moved to the position v123, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167). 

 	Regarding claim 4, Kasa discloses everything claimed as applied above (see claim 3). In addition, Kasa discloses a rate of the burst capture setting is increased as the distance from the reference position to the end position of the touch drag input increases (When the display object v11 is moved to the position v123, which is a distance longer than moving to position v122, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode. The high-speed shoot mode uses a higher rate capturing operation; see figs. 12-13 and paragraphs 0159-0167). 

claim 7, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses a start position (v120) of the touch drag input and the reference position (v120) are located within a first area (lower area of the display) where a first icon (Display object v11) is displayed (The display object v11 is located at the initial position v120. The display object v11 is movable among the initial position v120, the position v122, and the position v123 along the x axis; see figs. 8, 12, 13 and paragraphs 0121-0123, 0150, 0159). 

 	Regarding claim 10, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to display, via the display (The UI 15 including display unit 151 through which the terminal 10 such as a display presents information to the user and a touch panel 153 through which the user operates the terminal 10; see fig. 3 and paragraph 0070), burst capture setting information according to the distance from the reference position to the end position (Displaying “Lo” for distance position v122 and “low-speed continuous shoot mode” and displaying “Hi” for distance position v123 and “high-speed continuous shoot mode”; see fig. 13 and paragraphs 0159-0164, 0166). 

 	Regarding claim 11, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to zoom in or out of the displayed preview image according to a direction of the touch drag input (When the display object v11 is moved to the position v126 through a user operation via the operation object u11, the terminal 10 causes the imaging device 30 to control a position 


 	Regarding claim 14, Kasa discloses a control method (see figs. 12, 1-3) of a mobile terminal (Information processing system 1; see figs. 1-3 and paragraphs 0058-0061), the method comprising: 
 	displaying, on a display, a preview image obtained by a camera (The display control unit 113 acquires an image captured by the imaging device 30 and causes the display unit 151 to display the acquired image. When the user touches display object v11, terminal 10 causes device 30 to operate the AF function; see steps S101, S301 and paragraphs 0150-0151, 0073-0074, 0122 and figs. 12, 8); 
	receiving a touch drag input to an end position of the touch drag input via the display (When the user moves the display object v11 of which the selected state is maintained so that the display object v11 is slid toward the position v121 (v122/v123), the terminal 10 instructs the device 30 to start an operation based on a pre-decided operation mode; see step S103 and figs. 12, 8, 13 and paragraphs 0152, 0123, 0159-0161); and 

an operation mode in which a plurality of still images are captured as a series of images (i.e. a continuous shoot mode); see steps S103, S303, figs. 8, 12-13 and paragraphs 0152-0153, 0123-0124. Different number of images are captured in accordance to different detected distances, the first distance given by reaching position v122 and the second distance given by reaching position v123. That is, according to a position which is a movement destination of the display object v11 based on a user operation via the operation object u11, the terminal 10 controls an operation of the device 30 based on an operation mode associated with this position. When the display object v11 is moved to the position v122, the terminal 10 starts controlling device 30 in a low-speed continuous shoot mode. When the display object v11 is moved to the position v123, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167). 
 
 	Regarding claim 15, Kasa discloses everything claimed as applied above (see claim 14). In addition, Kasa discloses the reference position corresponds to a start position of the touch drag input or a predetermined position on the display (The position v120 is referred to as an “initial position v120”; see figs. 12, 8, 13 and paragraphs 0150, 0121-0123, 0159). 

claim 16, Kasa discloses everything claimed as applied above (see claim 14). In addition, Kasa discloses the capturing comprises capturing the one or more images based on a burst capture setting corresponding to the distance from the reference position to the end position (Different number of images are captured in accordance to different detected distances. The first distance provided by measuring from initial position v120 to position v122. The second distance provided by measuring from initial position v120 to position v123. That is, according to a position which is a movement destination of the display object v11 based on a user operation via the operation object u11, the terminal 10 controls an operation of the device 30 based on an operation mode associated with this position. When the display object v11 is moved to the position v122, the terminal 10 starts controlling device 30 in a low-speed continuous shoot mode. When the display object v11 is moved to the position v123, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167, 0152-0153). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Morimoto (US-PGPUB 2014/0176774). 
 	Regarding claim 5, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to cause the camera to capture the one or more images based on a burst capture setting corresponding when the distance from the reference position to the end position is greater than a first distance (When the display object v11 is moved to the position v123, which is a distance greater than the distance to move to position v122, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167).
 	However, Kasa fails to disclose the burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image.
 	On the other hand, Morimoto discloses the burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image (The mode determination unit changes the number of images to be captured according to a moving speed of the subject. The photographing apparatus 1 determines whether or not the subject is in a moving state by analyzing live view images. Unit 72 determines the number of images to be captured in the continuous shooting mode (photography N number) depending on the state of the subject. That is, when the subject is moving 
Since Kasa and Morimoto are both directed to changing the number of captured frames in accordance to different imaging applications, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Morimoto to provide capture image based on a burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image when the distance from the reference position to the end position is greater than a first distance for the purpose of improving image quality and reducing power consumption by taking into consideration the state of the captured subject.

Regarding claim 17, Kasa discloses everything claimed as applied above (see claim 14). In addition, Kasa discloses the capturing comprises capturing the one or more images based on a burst capture setting when the distance from the reference position to the end position is greater than a first distance (When the display object v11 is moved to the position v123, which is a distance greater than the distance to move to position v122, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167).
 	However, Kasa fails to disclose the burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image.
 	On the other hand, Morimoto discloses the burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image (The 
Since Kasa and Morimoto are both directed to changing the number of captured frames in accordance to different imaging applications, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Morimoto to provide capture image based on a burst capture setting corresponding to a moving speed of at least one object included in the displayed preview image when the distance from the reference position to the end position is greater than a first distance for the purpose of improving image quality and reducing power consumption by taking into consideration the state of the captured subject. 

10.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Lee et al. (US-PGPUB 2017/0244890). 
 Regarding claim 6, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to cause the camera to capture the one or more images based on a burst capture setting when the distance from the reference position to the end position is greater than a first distance high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167).
 	However, Kasa fails to disclose the burst capture setting corresponding to a remaining capacity of a memory for storing images.
 	Nevertheless, Lee discloses the burst capture setting corresponding to a remaining capacity of a memory for storing images (The electronic device can adjust the number of frames or speed of continuous shooting according to the available amount of the memory. That is, the electronic device can set the number of frames or speed of continuous shooting to a higher value as the available amount of the memory or system memory increases. Similarly, if the available amount of the memory or system memory is small, the electronic device can operate seamlessly by setting the number of frames or speed of the continuous shooting to a lower value; see paragraph 0141). 
Since Kasa and Lee are both directed to changing the number of captured frames in accordance to different imaging conditions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Lee to provide capture images based on a burst capture setting corresponding to a remaining capacity of a memory for storing images when the distance from the reference position to the end position is greater than a first distance for the purpose of avoiding the operation of the mobile terminal to be delayed or suspended. 

claim 18, Kasa discloses everything claimed as applied above (see claim 14). In addition, Kasa discloses the capturing comprises capturing the one or more images based on a burst capture setting when the distance from the reference position to the end position is greater than a first distance (When the display object v11 is moved to the position v123, which is a distance greater than the distance to move to position v122, the terminal 10 starts controlling device 30 in a high-speed continuous shoot mode; see figs. 12-13 and paragraphs 0159-0167).
 	However, Kasa fails to disclose the burst capture setting corresponding to a remaining capacity of a memory for storing images.
 	Nonetheless, Lee discloses the burst capture setting corresponding to a remaining capacity of a memory for storing images (The electronic device can adjust the number of frames or speed of continuous shooting according to the available amount of the memory. That is, the electronic device can set the number of frames or speed of continuous shooting to a higher value as the available amount of the memory or system memory increases. Similarly, if the available amount of the memory or system memory is small, the electronic device can operate seamlessly by setting the number of frames or speed of the continuous shooting to a lower value; see paragraph 0141). 
Since Kasa and Lee are both directed to changing the number of captured frames in accordance to different imaging conditions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Lee to provide capture images based on a burst capture setting corresponding to a remaining capacity of a memory for storing images when the distance from the reference position to the end position is greater than a first . 

11.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Huang et al. (US-PGPUB 2016/0044234). 
 	Regarding claim 8, Kasa discloses everything claimed as applied above (see claim 1). However, Kasa fails to disclose the controller is further configured to adjust a focus of the camera based on a direction of the touch drag input.  
 	Nevertheless, Huang discloses the controller is further configured to adjust a focus of the camera based on a direction of the touch drag input (A moving element 304 of the scrollbar 302 can determine the AF value and can be moved according to the second touch operation. The user can perform the second touch operation at any position on the adjustment interface 300, and the detecting module 120 can adjust the AF value according to the moving amount and the moving direction of the second touch operation. For example, in FIG. 3(b), while the user is adjusting the focused image, if a horizontal moving direction of a sliding gesture moves towards the left of the scrollbar 302 and a moving amount thereof is large, the module 150 determines that the user wishes to greatly reduce the AF value and thus obtain a new focused image 320b with a low AF value; see figs. 3a-3d and paragraphs 0034-0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasa by specifically providing the controller is further configured to adjust a focus of the camera based on a direction of 

 	Regarding claim 19, Kasa discloses everything claimed as applied above (see claim 14). However, Kasa fails to disclose adjusting a focus of the camera based on a direction of the touch drag input.  
 	On the other hand, Huang discloses adjusting a focus of the camera based on a direction of the touch drag input (A moving element 304 of the scrollbar 302 can determine the AF value and can be moved according to the second touch operation. The user can perform the second touch operation at any position on the adjustment interface 300, and the detecting module 120 can adjust the AF value according to the moving amount and the moving direction of the second touch operation. For example, in FIG. 3(b), while the user is adjusting the focused image, if a horizontal moving direction of a sliding gesture moves towards the left of the scrollbar 302 and a moving amount thereof is large, the module 150 determines that the user wishes to greatly reduce the AF value and thus obtain a new focused image 320b with a low AF value; see figs. 3a-3d and paragraphs 0034-0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasa by specifically adjusting a focus of the camera based on a direction of the touch drag input, as taught by Huang for the purpose of easily setting imaging conditions in accordance to user preferences by using a user-friendly graphical interface. 
12.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Kim et al. (US-PGPUB 2016/0065832). 
 	Regarding claim 9, Kasa discloses everything claimed as applied above (see claim 1). However, Kasa fails to disclose the controller is further configured to capture the one or more images, via the camera, based on a depth of field corresponding to the distance from the reference position to the end position.  
 	On the other hand, Kim discloses the controller is further configured to capture the one or more images, via the camera, based on a depth of field corresponding to the distance from the reference position to the end position (The controller 180 can output a graphic object 850 for allowing the user to set a depth of field on the display unit. When a user's touch input 852 is applied to the graphic object 850, the controller 180 can set the depth of field for the currently-set focal zone 820. That is, when a drag input 854 is applied consecutive to the touch input 852, the controller 180 can set the depth of field for the entire focal zone 820 as deep as a length of the drag input 854; see fig. 8B and paragraphs 0249-0250). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasa by specifically providing the controller is further configured to capture the one or more images, via the camera, based on a depth of field corresponding to the distance from the reference position to the end position, as taught by Kim for the purpose of easily setting imaging effects in accordance to user preferences by using a user-friendly graphical interface. 

claim 20, Kasa discloses everything claimed as applied above (see claim 14). However, Kasa fails to disclose the capturing comprises capturing the image based on a depth of field corresponding to the distance from the reference position to the end position.  
 	Nevertheless, Kim discloses capturing the image based on a depth of field corresponding to the distance from the reference position to the end position (The controller 180 can output a graphic object 850 for allowing the user to set a depth of field on the display unit. When a user's touch input 852 is applied to the graphic object 850, the controller 180 can set the depth of field for the currently-set focal zone 820. That is, when a drag input 854 is applied consecutive to the touch input 852, the controller 180 can set the depth of field for the entire focal zone 820 as deep as a length of the drag input 854; see fig. 8B and paragraphs 0249-0250). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasa by specifically capturing the image based on a depth of field corresponding to the distance from the reference position to the end position, as taught by Kim for the purpose of easily setting imaging effects in accordance to user preferences by using a user-friendly graphical interface. 

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Bratton et al. (US-PGPUB 2010/0304731). 
 	Regarding claim 12, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the controller is further configured to display, via the display, an icon for capturing when the distance from the reference position to the 
 	However, Kasa fails to disclose displaying an icon for capturing a snapshot during video recording. 
 	Nevertheless, Bratton discloses displaying an icon for capturing a snapshot during video recording (An icon 90 provides the function of screen capture so that by pressing the touch sensitive screen 46 a still image is captured from the current video data and stored as in the photo directory of the mobile client 34.                                                         When the still frame or snapshot of the live video feed is captured or "grabbed," a watermark is applied to the still image that is saved to device photo album, thereby enabling the image to be identified later; see fig. 4 and paragraphs 0063-0064). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Bratton to provide displaying an icon for capturing a snapshot during video recording for the purpose of retrieving and storing specific image frames that are of interest to the user to be used later. 




14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Bok et al. (US-PGPUB 2017/0118402). 
 	Regarding claim 13, Kasa discloses everything claimed as applied above (see claim 1). In addition, Kasa discloses the display is located at a first side of the mobile terminal (Display unit 151 located on the front side of terminal 10; see fig. 1). 
 	However, Kasa fails to disclose the display is located at a second side of the mobile terminal opposite the first side.  
 	Nevertheless, Bok discloses the display is located at a first side of the mobile terminal and at a second side of the mobile terminal opposite the first side (The electronic device 100 can include a display 110 including a front region 111 and a rear region 114; see paragraphs 0056 and figs. 3, 6). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasa and Bok to provide the display is also located at a second side of the mobile terminal opposite the first side for the purpose of expanding the display information capability while allowing a user the versatility to control a camera module using a touch input on a side or rear surface of the display. 


Citation of Pertinent Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Noda et al. (US-PGPUB 2012/0011456) discloses the controller 150 sets a timer indicating the duration time of the capturing, in accordance with the distance of the 310 caused by drag operations on the shutter button 310 and acquired by the touch panel 130. 


Contact Information
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/01/2022